By the Court, Rhodes, J.:
The only point which requires notice relates to the work on the sidewalks. The resolution of intention was, “That Washington street, from Van Ness avenue to Polk street, be macadamized and curbed with redwood curbs.” In the notice inviting sealed proposals for doing the work, there is added work in macadamizing the sidewalks. The macadamizing of a street and the construction of sidewalks are different kinds of work, and are so designated in the statute. (See Beaudry v. Valdez, 32 Cal. 276.) When a street is ordered to be macadamized, it is meant that the roadway only is to be improved. That is the usual acceptation of the term macadamize, when applied to street work, and in that sense it is employed in the statute. The board did not, by their resolution of intention, acquire jurisdiction to order work to be performed on the sidewalks, and the contract is void unless the work on the sidewalks can be separated from that performed on the roadway. The plaintiff states, in his brief, that the whole street is of the width of sixty-eight and nine-twelfths feet, and that, of that space, the sidewalks occupy thirty feet; but we are not referred to any portion of the record before us which shows the width of the sidewalks.
Judgment and order reversed and cause remanded for a new trial.